676 So. 2d 1366 (1996)
William E. BURNS, Petitioner,
v.
STATE of Florida, Respondent.
Eric SPREITZER, Petitioner,
v.
STATE of Florida, Respondent.
Nos. 86520, 86521.
Supreme Court of Florida.
July 18, 1996.
Herbert H. Hall, Jr., Winter Garden, for petitioner William E. Burns.
F. Wesley Blankner, Jr. and Joerg F. Jaeger of Jaeger and Blankner, Orlando, for petitioner Eric Spreitzer.
Robert A. Butterworth, Attorney General and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, and Eilam Isaak, Assistant State Attorney, Sanford, for Respondent.
PER CURIAM.
We granted review of State v. Burns, 661 So. 2d 842 (Fla. 5th DCA 1995), and State v. Spreitzer, 659 So. 2d 1110 (Fla. 5th DCA 1995), and consolidated those cases based on apparent conflict with Allred v. State, 622 So. 2d 984 (Fla.1993), and Traylor v. State, 596 So. 2d 957 (Fla.1992). See Art. V, § 3(b)(4), Fla. Const.; see also Seaboard Air Line R.R. v. Branham, 104 So. 2d 356 (Fla.1958)(holding this Court must look to opinion upon which district court's decision is based to determine probable existence of direct conflict with a decision of the Supreme Court on same point of law). Upon examination of the record and consideration of argument by counsel, we have determined that jurisdiction was granted improvidently. Accordingly, because we find no alternative basis for jurisdiction, this cause is dismissed.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.